DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 5/16/2022 is acknowledged.
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20190147441 A1, hereinafter Li) in view of Cheng et al. (US 20200074114 A1, hereinafter Cheng).
Regarding Claim 1
Li discloses a computer-implemented method of completing an online transaction that is performed via a user computing device and a merchant website running on a merchant computing device, the method comprising: 
receiving order information, a first decryption key, and a second encrypted portion of payment method information from the user computing device (at least ¶¶139-146: encrypted session information received along with key)
in response to receiving the order information, requesting a second decryption key and a first encrypted portion of the payment method information from a computing device that is separate from the user computing device and the merchant computing device (at least ¶¶139-146: additional key requested along with target user information)
decrypting the first encrypted portion of the payment method information with the first decryption key to generate a decrypted first portion and decrypting the second encrypted portion of the payment method information with the second decryption key to generate a decrypted second portion (at least ¶¶139-146: payment information decrypted to generate payment code)
completing an online merchant checkout process for the merchant website using the order information, and payment information (¶147: payment operation completed)

Li does not explicitly disclose:
completing an online merchant checkout process for the merchant website using the decrypted first portion, and the decrypted second portion

Cheng teaches that it is known to including completing an online merchant checkout process using decrypted payment information (at least ¶51-52) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Li with the features of Cheng, since such a modification would have provided a mobile e-commerce interface that is efficient, less susceptible to fraudulent data interception, and minimizes user abandonment (at least ¶2 of Cheng).

Regarding Claims 2-4, 7-11
Li in view of Cheng further discloses:
prior to completing the online merchant checkout process: encrypting the decrypted first portion and the decrypted second portion with a third decryption key as encrypted payment method information; and storing the encrypted payment method information (Li: ¶¶139-146: payment information converted to payment code)
wherein the third decryption key comprises a decryption key generated by a key management service (Cheng ¶51)
wherein completing the online merchant checkout process for the merchant website comprises: retrieving the third decryption key from a key management service; and decrypting the encrypted payment method information (Cheng ¶51-52)
receiving a first payment method ID value with the first decryption key and the second encrypted portion of the payment method information; and requesting the second decryption key and the first encrypted portion of the payment method information based on the first payment method ID value (Li: ¶¶139-146)
wherein the first payment method ID value is one of a plurality of payment method ID values stored in the user computing device (Li: ¶¶139-146)
wherein the first encrypted portion of the payment method information comprises at least one of a primary account number or an expiration date associated with the primary account number, and the second encrypted portion of the payment method information comprises a card verification value associated with the primary account number (Li: ¶87, 145)
wherein the first decryption key is stored in the user computing device prior to receiving the order information (Li: ¶¶139-146)
wherein the order information, the first decryption key, and the second encrypted portion of the payment method information are transmitted from the user computing device in response to a single user input action. (Li: ¶¶139-146)


2.	Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Cheng as applied to claim 1 above, and further in view of Sun (US 20190122202 A1).
Li in view of Cheng discloses the claimed invention except for:
after completing the online merchant checkout process, deleting the encrypted payment method information.

Sun teaches that it is known to include deleting encrypted payment information after completeing a checkout process (¶85, claim 4) in a similar environment. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Lin in view of Cheng with the deletion of Sun, since such a modification would have provided user's payment that is quicker and more secure when a payment application is selected from a third-party payment application integrated into a consumer terminal device to make offline payment. (¶5 of Sun).
Allowable Subject Matter
Claims 6, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	“Payment card data--know your defense options: choosing and successfully deploying the right security solution.” (PTO-892 Reference U) discloses third-party key management techniques for securing payment information in an e-commerce environment.
	Colmenares et al. (US 2021002146 A1) discloses systems and methods for using automated browsing to retrieve a protected key based on a single input data entry, including creating a headless browser.
	Srivastava et al. (US 11171775 B2) discloses a method for distributing data to a computing device using device level authentication, including third party key management for decrypting payment credentials.
	Baker et al. (US 8606720 B1) discloses an online electronic wallet system and method provide secure storage and transmission of payment instrument information for use in completing online purchases initiated from a client device, including key management in a third-party API library.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625